EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and subsequent communication from Marie Smyth (#65,404) on May 13, 2022 and May 19, 2022.
The application has been amended as follows:

IN THE CLAIMS
26. (Currently Amended) The device of claim 21, wherein:
the 
	a plurality of emitters of a third color disposed in a two-dimensional configuration; and
	a fourth number of bonds on a lower side of the third monochromatic emitter array, the fourth number of bonds equal to the first number of bonds;
the first side of the interposer is positioned adjacent to the lower side of the third monochromatic emitter array; and
the circuit is further configured to individually drive the third monochromatic emitter array by way of the interposer.

36. (Currently Amended) A near-eye display system comprising:
a frame configured to secure to a head of a user;
a waveguide coupled to the frame
a projector assembly configured to project image light into the waveguide
a first monochromatic emitter array comprising:
	a plurality of emitters of a first color disposed in a two-dimensional configuration; and
	a first number of bonds on a lower side of the first monochromatic emitter array; 
a second monochromatic emitter array comprising:
	a plurality of emitters of a second color disposed in a two-dimensional configuration; and
	a second number of bonds on a lower side of the second monochromatic emitter array, the second number of bonds being equal to the first number of bonds; [[and]]
a circuit comprising a third number of bonds equal to the first number of bonds; and
an interposer comprising:
	a first side positioned adjacent to the lower side of the first monochromatic emitter array and to the lower side of the second monochromatic emitter array; and
	a second side, opposite the first side, positioned adjacent to the circuit, the circuit configured to individually drive the first monochromatic emitter array and the second monochromatic emitter array by way of the interposer.

38. (Currently Amended) The near-eye display system of claim 36, wherein the circuit is configured to individually drive each of the first monochromatic emitter array and the second monochromatic emitter array in sequence by sequentially addressing common cathodes and anodes.

39. (Currently Amended) The near-eye display system of claim 36, wherein:
the 
	a plurality of emitters of a third color disposed in a two-dimensional configuration; and
	a fourth number of bonds on a lower side of the third monochromatic emitter array, the fourth number of bonds equal to the first number of bonds;
the first side of the interposer is positioned adjacent to the lower side of the third monochromatic emitter array; and
the circuit is further configured to individually drive the third monochromatic emitter array by way of the interposer.

40. (Currently Amended) The near-eye display system of claim 39, wherein:
the circuit is further configured to individually drive the first monochromatic emitter array, the second monochromatic emitter array, and the third monochromatic emitter array to emit images of the first color, the second color, and the third color, respectively, along a common axis;
the first color, the second color, and the third color are different from one another;
the projector assembly projects image light into the waveguide; and
the waveguide combines the images of the first color, the second color, and third color to produce polychromatic images for displaying to the user when the user is wearing the near-eye display system.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The prior art does not teach or render obvious that the circuit comprises the same number of bonds as each of the undersides of the first and second individual emitter arrays, while individually driving each emitter array via the interposer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692